Exhibit 10.45
PEABODY ENERGY CORPORATION
Amended and Restated Australian Employee Stock Purchase Plan
SECTION 1 — INTRODUCTION
     1.1 Purpose. The purpose of the Peabody Energy Corporation Australian
Employee Stock Purchase Plan is to provide eligible employees of Participating
Subsidiaries, as defined herein, of Peabody Energy Corporation (the “Company”)
the opportunity to acquire a proprietary interest in the Company and thereby
provide employees with an additional incentive to contribute to the long-term
profitability and success of the Company and its Subsidiaries. The Plan is for
the exclusive benefit of eligible employees of Participating Subsidiaries.
     1.2 Stock Purchase Plan. The Plan is a stock purchase plan that is intended
to mirror the provisions of the Company’s U.S. employee stock purchase plan,
except that stockholder approval is not required for adoption of this Plan, in
accordance with guidance from the New York Stock Exchange, and except as
otherwise expressly provided herein. The Plan is not intended to qualify under
Section 423 of the Code.
     1.3 Effective Date and Term. The Plan will be effective on January 1, 2008
or such later date as may be selected by the Committee (the “Effective Date”).
The Plan shall continue in effect until the earlier of the date the Company
terminates the Plan or the date all of the shares of Stock subject to the Plan,
as amended from time to time, are purchased.
     1.4 Participating Subsidiaries. The Plan will be deemed to have been
adopted by (i) Peabody Pacific Pty Limited and its Subsidiaries listed on
Exhibit A for eligible Employees as of the Effective Date and (ii) any other
Subsidiary designated by the Committee after the Effective Date for its eligible
Employees as of the date of designation.
     1.5 Stock Subject to Plan.
          (a) The Stock subject to purchase under the Plan will be shares of the
Company’s authorized but unissued shares, or previously issued shares of Stock
reacquired and held by the Company, or shares acquired in the market. The
aggregate number of shares of Stock that may be purchased under the Plan shall
not exceed one million (1,000,000) shares. All shares of Stock purchased under
the Plan will count against this limitation.
          (b) In case of a reorganization, recapitalization, stock split,
reverse stock split, stock dividend, combination of shares, merger,
consolidation, offering of rights or other change in the capital structure of
the Company, the Committee may make such adjustment as it deems appropriate in
the number, kind and purchase price of shares of Stock available for purchase
under the Plan, subject to Section 7.1.

 



--------------------------------------------------------------------------------



 



SECTION 2 — DEFINITIONS
     For purposes of this Plan, the following words and phrases, whether or not
capitalized, have the meanings specified below, unless the context plainly
requires a different meaning:
     2.1 “Beneficiary” means a person to whom all or a portion of the cash
amounts due to the Employee under this Plan will be paid if the Employee dies
before receiving such cash amounts.
     2.2 “Board” means the Board of Directors of the Company.
     2.3 “Change in Control” means any one of the following:
          (a) any Person (other than a Person holding securities representing
10% or more of the combined voting power of the Company’s outstanding securities
as of the Effective Date, the Company, any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, or any company owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of stock of the Company), becomes the
Beneficial Owner, directly or indirectly, of securities of the Company,
representing 50% or more of the combined voting power of the Company’s then-
outstanding securities;
          (b) during any period of twenty-four consecutive months (not including
any period prior to the Effective Date), individuals who at the beginning of
such period constitute the Board, and any new director (other than (A) a
director nominated by a Person who has entered into an agreement with the
Company to effect a transaction described in clause 2.3(a), (c) or (d) or (B) a
director nominated by any Person (including the Company) who publicly announces
an intention to take or to consider taking actions (including, but not limited
to, an actual or threatened proxy contest) which if consummated would constitute
a Change in Control) whose election by the Board or nomination for election by
the Company’s shareholders was approved by a vote of at least three-fourths
(3/4) of the directors then still in office who either were directors at the
beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
thereof;
          (c) the consummation of any merger, consolidation, plan of
arrangement, reorganization or similar transaction or series of transactions in
which the Company is involved, other than such a transaction or series of
transactions which would result in the shareholders of the Company immediately
prior thereto continuing to own (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than 50% of the
combined voting power of the securities of the Company or such surviving entity
(or the parent, if any) outstanding immediately after such transaction(s) in
substantially the same proportions as their ownership immediately prior to such
transaction(s); or
          (d) the shareholders of the Company approve a plan of complete
liquidation of the Company or the sale or disposition by the Company of all or
substantially all of the Company’s assets, other than a liquidation of the
Company into a wholly owned subsidiary.

2



--------------------------------------------------------------------------------



 



     As used herein, “Person” (including a “group”), has the meaning as such
term is used for purposes of Section 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended (or any successor section thereto).
     2.4 “Code” means the U.S. Internal Revenue Code of 1986, as amended, and
any successor thereto.
     2.5 “Committee” means the individuals appointed by the Board to administer
the Plan.
     2.6 “Company” means Peabody Energy Corporation, and any successor.
     2.7 “Compensation” means wages or base salary (inclusively) paid for
services rendered by an Employee to the Company or any Participating Subsidiary
during the applicable period specified in the Plan, including any such amounts
contributed by the Employee to any plan or plans established by the Company or
Participating Subsidiary in accordance with sections 125 or 401(k) of the Code.
Bonuses, incentive compensation, overtime, commissions and shift premiums paid
to an Employee shall not be included in Compensation. Notwithstanding the
foregoing, Compensation shall not include any amount paid to an Employee after
he or she incurs a termination of employment with all Participating
Subsidiaries.
     2.8 “Custodian” means the custodian for the Plan, which shall be located in
Australia if and to the extent so required by law, appointed by the Company.
     2.9 “Effective Date” shall have the meaning set forth in Section 1.3.
     2.10 “Employee” means any employee (as defined for purposes of Section 423
of the Code) of a Participating Subsidiary and may include a Transferred
Employee, but does not include any employee of the Company.
     2.11 “Fair Market Value” means the fair market value of one share of Stock
as of a particular day, which shall be the closing price per share of Stock on
the New York Stock Exchange on that day, or, if such day is not a trading day,
the last preceding trading day.
     2.12 “Offering Date” means the first day of the Offering Period.
     2.13 “Offering Period” means any of the following time periods: the
Effective Date through June 30, 2008; and each consecutive six-month period
thereafter; or such other period designated by the Committee in its sole
discretion.
     2.14 “Option” means an option to purchase shares of Stock under the Plan,
based on the contributions credited to each Employee’s Option Account.
     2.15 “Option Account” means the account solely maintained and held on trust
in an Australian authorized deposit-taking institution designated by the
Committee on behalf of the Employee under Section 3.4 to which contributions to
the Plan are credited and from which amounts are withdrawn to exercise options
on a Termination Date, provided, that such amounts

3



--------------------------------------------------------------------------------



 



shall be converted to U.S. dollars utilizing the $A/$US exchange rate published
by the Reserve Bank of Australia on that date.
     2.16 “Participating Subsidiary” means a Subsidiary which is participating
in the Plan in accordance with Section 1.4.
     2.17 “Plan” means this Peabody Energy Corporation Amended and Restated
Australian Employee Stock Purchase Plan, as described in this document and as
amended from time to time.
     2.18 “Stock” means the common stock, $0.01 par value, of the Company.
     2.19 “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if each of the
corporations, or group of commonly controlled corporations, other than the last
corporation in the unbroken chain owns 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in the chain.
     2.20 “Termination Date” means the last day of an Offering Period, or if
earlier, the date of a Change in Control that occurs during such Offering
Period.
     2.21 “Transferred Employee” means an Employee who (a) was a participant in
an employee stock purchase plan of the Company other than the Plan on the
Offering Date of an Offering Period, and (b) transferred directly to employment
with a Participating Subsidiary during such Offering Period.
SECTION 3 — ENROLLMENT AND CONTRIBUTIONS
     3.1 Eligibility for Enrollment.
          (a) An Employee may enroll in the Plan for an Offering Period unless
one of the following applies:
               (i) The customary employment of the Employee on the Offering Date
is twenty (20) hours or less per week; or
               (ii) The customary employment of the Employee on the Offering
Date is for not more than five months in any calendar year; or
               (iii) The Employee is not employed by the Company or a Subsidiary
on the Offering Date; or
               (iv) The Employee would, immediately upon enrollment, own
directly or indirectly, or hold options or rights to acquire, an aggregate of
five percent (5%) or more of the total combined voting power or value of all
outstanding shares of all classes of the Company or any Subsidiary, with
ownership determined in accordance with the rules of Section 424(d) of

4



--------------------------------------------------------------------------------



 



the Code and treating stock which the Employee may purchase under outstanding
options as owned by the Employee; or
               (v) The Employee is eligible to participate in and continue to
make contributions to an employee stock purchase plan of the Company other than
the Plan; or
               (vi) The primary place where the Employee provides services is
not in Australia, unless otherwise determined by the Committee, which may be on
a case-by-case or general basis or otherwise, in the Committee’s discretion.
          (b) The Committee or its designee will notify an Employee that the
Employee is first eligible to enroll in the Plan and make available to each
eligible Employee the necessary enrollment forms before the Offering Date.
     3.2 Enrollment Procedure.
          (a) To enroll in the Plan for an Offering Period, an Employee must
file an enrollment form with the Company and elect to make contributions under
the Plan in accordance with Section 3.3. The enrollment form must be received by
the Company at least fifteen (15) calendar days prior to the Offering Date and
must state the contribution rate elected by the Employee for the Offering
Period. An Employee who does not enroll in the Plan for an Offering Period will
receive no shares of Stock under the Plan for such Offering Period.
Notwithstanding the foregoing, any Transferred Employee shall be automatically
enrolled in the Plan at the contribution rate in effect for the other employee
stock purchase plan of the Company in which he or she participated, subject to
such Transferred Employee’s right to increase, decrease or discontinue
contributions under Section 3.3(d).
          (b) An Employee whose enrollment in, and contributions under, the Plan
continue throughout an Offering Period will automatically be enrolled in the
Plan for the next Offering Period unless (i) the Employee files a written notice
of discontinuance of contributions with the Company before the Offering Date for
the next Offering Period in accordance with Section 5.1(a)(i), or (ii) on the
Offering Date for such Offering Period the Employee is described in
Section 3.1(a). The contribution rate for an Employee who is automatically
enrolled for an Offering Period pursuant to this Section will be the
contribution rate in effect for the immediately preceding Offering Period,
unless the Employee files an amended enrollment form with the Company at least
fifteen (15) calendar days prior to the next subsequent Offering Period
designating a different contribution rate.
     3.3 Contributions.
          (a) To enroll for the first time in the Plan for an Offering Period,
an Employee must elect to make a contribution under the Plan, subject to the
terms and conditions prescribed below, by means of payroll deduction for each
payroll period within the Offering Period. Notwithstanding the foregoing, in the
case of any Transferred Employee who is automatically enrolled in the Plan
pursuant to Section 3.2(a), contributions to the Plan for such Transferred
Employee’s initial Offering Period shall be made by means of payroll deduction
only for payroll periods within such Offering Period that began after he or she
was automatically enrolled in the Plan.

5



--------------------------------------------------------------------------------



 



          (b) An Employee may elect to make payroll deduction contributions in
amounts not less than one percent (1%) of Compensation per payroll period and
not more than the lesser of (i) fifteen percent (15%) of Compensation per
Offering Period (or such other amount as the Committee may establish from time
to time and communicate to Employees before the Offering Date) or (ii) a
percentage of Compensation for each payroll period that ensures that the limit
on the purchase of shares of Stock specified in Section 4.1 is not exceeded for
the Offering Period. Such payroll deduction contributions shall be made on a
pre-tax or post-tax basis as established by the Committee from time to time.
          (c) Payroll deductions will commence with the first payroll period
that begins during the Offering Period and will be made in conformity with the
Company’s payroll deduction schedule and practices.
          (d) Except as provided in Section 5.1, an Employee may elect to
increase, decrease or discontinue contributions once each Offering Period as of
the first day of the first payroll period beginning in the Offering Period by
giving written notice to the Committee at least fifteen (15) calendar days
before such date. Notwithstanding the foregoing, any Transferred Employee who is
automatically enrolled in the Plan pursuant to Section 3.2(a) shall have one
opportunity to increase, decrease or discontinue contributions at any time on or
before fifteen (15) days before the end of the Offering Period in which such
automatic enrollment occurred.
     3.4 Option Accounts. All contributions made by an Employee under the Plan
will be credited to an Option Account maintained by the Company or the Custodian
and held on trust on behalf of the Employee. The Company will make the credit as
soon as practicable after the contributions are withheld from the Employee’s
Compensation.
     3.5 Withdrawal of Contributions. An Employee may elect to withdraw
contributions made during an Offering Period by giving written notice to the
Committee at least fifteen (15) calendar days before the end of such Offering
Period, in which case the cash credited to the Employee’s Option Account will be
refunded to the Employee without interest as soon as administratively feasible
after the Committee receives such notice, and the Employee may not re-enroll in
the Plan until the next Offering Period.
     3.6 No Funding of Accounts. No cash shall be set aside with respect to an
Option Account until it is credited thereto.
SECTION 4 — GRANT AND EXERCISE OF OPTION
     4.1 Grant of Options; Terms. Enrollment in the Plan with respect to any
Offering Period will constitute the grant by the Company of an Option to
purchase shares of Stock under the Plan during such Offering Period. All
Employees granted Options shall have the same rights and privileges as required
by section 423(b)(5) of the Code. Each Option will be subject to the following
terms:
          (a) The exercise price will be as specified in Section 4.2.

6



--------------------------------------------------------------------------------



 



          (b) Except as limited in (e) below, the number of shares of Stock
subject to the option will equal the number of shares of Stock that can be
purchased at the exercise price specified in Section 4.2 with the aggregate
amount credited to the Employee’s Option Account as of the Termination Date.
          (c) The Option with respect to an Offering Period will be exercised on
the Termination Date of such Offering Period.
          (d) The payment by an Employee for the shares of Stock purchased upon
exercise of an option will be made only through payroll deduction, all in
accordance with Section 3.3.
          (e) No Employee shall be granted an option to the extent the number of
shares of Stock that may be purchased for such Employee (when taken together
with all other options exercisable by such Employee under any other stock
purchase plan of the Company or a Subsidiary that is qualified under Section 423
of the Code) in the aggregate during a calendar year exceeds the lesser of (i)
twenty-five thousand U.S. dollars (U.S. $25,000) in Fair Market Value of such
shares of Stock determined on the Offering Date for the Offering Period with
respect to which the purchase is made or (ii) twenty-five thousand Australian
dollars (A $25,000) in Fair Market Value of such shares of Stock determined on
the Offering Date for the Offering Period with respect to which the purchase is
made.
     4.2 Exercise of Option; Exercise Price.
          (a) As soon as practicable after the Termination Date of each Offering
Period, the Company or Custodian will apply to the purchase of the number of
shares of Stock the exercise price of which is covered by the amounts credited
to each Employee’s Option Account as of such Termination Date. In the event the
aggregate amount credited to the Employees’ Option Accounts as of such
Termination Date exceeds the exercise price of the shares available for purchase
as of such date under this Plan, the Company or Custodian shall purchase for
each Employee his or her proportional share of the shares available for
purchase, based on the percentage that the cash allocated to his or her Option
Account represents of the total cash allocated to the Option Accounts of all
Employees for the Offering Period ending on such date, and the excess of the
amount so credited shall be rolled over to the next Offering Period (except
insofar as such excess, together with amounts otherwise contributed by an
Employee for such Offering Period, shall exceed the amount specified in Section
4.1(e)(i) above, in which case such excess shall be returned to the Employee
without interest). The Stock so purchased shall be allocated to the Option
Account for the Employee. The Stock shall be held by the Custodian on behalf of
the Employee and registered in the name of a nominee.
          (b) The exercise price of each share of Stock purchased with respect
to any Offering Period shall be the lower of:
               (i) Eighty five percent (85%) of the Fair Market Value of the
Stock on the Offering Date for such Offering Period, or

7



--------------------------------------------------------------------------------



 



               (ii) Eighty five percent (85%) of the Fair Market Value of the
Stock on the Termination Date for such Offering Period.
     4.3 Option Accounts.
          (a) All shares of Stock purchased on behalf of an Employee as of a
Termination Date shall be credited to such Employee’s Option Account as of such
date. Dividends payable with respect to shares of Stock credited to the
Employee’s Option Account will be credited to the Employee’s Option Account and
used by the Custodian to purchase additional shares of Stock on the open market
as soon as administratively feasible following receipt of the dividend payment
by the Custodian.
          (b) The Committee may determine whether cash in an amount representing
the price of a fractional share shall be carried over to the next Offering
Period, or applied to the purchase of a fractional share at the end of an
Offering Period; provided that such determination shall apply uniformly to all
Employees for each Offering Period.
     4.4 No Interest on Account Balances. No interest or other earnings will be
credited to any Option Account with respect to (a) amounts credited thereto
during an Offering Period or (b) amounts to be returned to the Employee. Neither
the Committee nor the Company shall have any obligation to invest or otherwise
manage amounts credited to an Option Account, other than to apply such amounts
to the purchase of Stock in accordance with the terms of this Plan.
SECTION 5 — TERMINATION OF ENROLLMENT
     5.1 Termination of Enrollment.
          (a) An Employee’s enrollment in the Plan will terminate under the
following circumstances:
               (i) as of the beginning of the Offering Period that is at least
fifteen (15) calendar days after the Employee files with the Company a written
notice of discontinuance of contributions;
               (ii) unless otherwise provided in Section 5.1(c), following the
termination of employment with all Participating Subsidiaries;
               (iii) as of the date on which the Employee would own directly or
indirectly, or hold options or rights to acquire, an aggregate of five percent
(5%) or more of the total combined voting power or value of all outstanding
shares of all classes of the Company or any Subsidiary, determined in accordance
with Section 424(d) of the Code;
               (iv) upon termination of the Plan or as of the date the relevant
Participating Subsidiary ceases to be a Subsidiary; and
               (v) immediately upon the circumstances described in
Section 3.1(a)(v) or (vi).

8



--------------------------------------------------------------------------------



 



          (b) An Employee whose enrollment in the Plan terminates under this
Section, other than by reason of termination of the Plan, may again enroll in
the Plan as of any subsequent Offering Date if the Employee satisfies the
eligibility conditions of Section 3.1 as of such date.
          (c) Notwithstanding Section 5.1(a)(ii), any Employee who is enrolled
in the Plan during an Offering Period in which the Employee incurs a termination
of employment with any Participating Subsidiary and transfers directly to
employment with the Company or a Subsidiary that is not a Participating
Subsidiary shall be permitted to remain enrolled in the Plan through the
earliest of (x) the Termination Date of such Offering Period or (y) the
termination of such Employee’s employment with the Company or such Subsidiary.
     5.2 Distributions to Employee.
          (a) Subject to the three year holding period prescribed in subsection
5.2(c), as soon as administratively feasible after an Employee’s enrollment in
the Plan terminates under Section 5.1:
               (i) The Company will pay to the Employee all cash credited to the
Employee’s Option Account as of the date of termination without interest; and
               (ii) The Committee will direct the Custodian to distribute to the
Employee shares of Stock then credited to the Employee’s Option Account that
have been credited to the Employee’s Option Account for at least three years in
the form of certificates representing whole shares of Stock (and cash equal to
the Fair Market Value of any fractional share), or a nominee account, as
requested by the Employee or former Employee.
          (b) If an Employee’s enrollment terminates as a result of death, or if
the Employee’s death occurs before the Employee receives a distribution under
this Section, all cash amounts payable under this Section to the Employee will
be paid to the Employee’s Beneficiary; and shares of Stock credited to the
Option Account of a deceased Employee may be distributed to the personal
representative of the deceased employee without regard to the three year holding
period prescribed in subsection 5.2(c).
          (c) An Employee or former Employee may, from time to time, request
distribution of shares of Stock then credited to the Employee’s Option Account
that have been credited to the Employee’s Option Account for at least three
years. Notwithstanding the above, in the event of a Change in Control an
Employee or former Employee may request distribution of shares of Stock then
credited to the Employee’s Option Account. Distribution may be made as soon as
administratively practicable in the form of a stock certificates representing
whole shares of Stock (and cash equal to the Fair Market Value of any fractional
share), or a nominee account, as requested by the Employee or former Employee.
     5.3 Beneficiaries.
          (a) An Employee may designate a Beneficiary. Any such designation must
be made on a form provided by the Company for this purpose, will be effective on
the date received by the Company and may be revoked by the Employee at any time.

9



--------------------------------------------------------------------------------



 



          (b) If the Employee fails to designate a Beneficiary or if no
designated beneficiary survives the Employee, then any cash amounts shall be
made to the Employee’s estate.
SECTION 6 — PLAN ADMINISTRATION
     6.1 Committee. The Plan will be administered by the Committee.
     6.2 Committee Powers.
          (a) The Committee will have all powers appropriate to administer the
Plan including, but not limited to, the following:
               (i) To determine all questions that may arise under the Plan,
including the power to determine the rights or eligibility of Employees or their
Beneficiaries;
               (ii) To construe the terms of the Plan and to remedy ambiguities,
inconsistencies or omissions;
               (iii) To adopt such rules of procedure and prescribe such forms
as it considers appropriate for the proper administration of the Plan and are
consistent with the Plan;
               (iv) To enforce the Plan provisions and the rules of procedure
which it adopts;
               (v) To employ agents, attorneys, accountants, actuaries or other
persons, and to allocate or delegate to them such powers, rights and duties as
it considers appropriate for the proper administration of the Plan.
          (b) The Committee will have such further powers and duties as may be
elsewhere specified in the Plan.
     6.3 Committee Actions. The actions of the Committee may be taken at a
meeting by a majority of its members, in writing without a meeting if a majority
of its members sign such writing or by the use of a conference telephone or
other communications equipment by means of which all persons participating in
the meeting can hear each other and participation in such a meeting in this
manner shall constitute attendance and presence in person at the meeting of the
person or persons so participating for all purposes. In taking action:
          (a) The Committee may allocate authority to a specific member(s) of
the Committee to carry out such duties as the Committee may assign;
          (b) A member of the Committee may by writing delegate any or all of
such member’s rights, powers, duties and discretions to any other member of the
Committee, with the consent of the latter;

10



--------------------------------------------------------------------------------



 



          (c) The Committee may delegate to any agents such duties and powers as
it deems appropriate, by an instrument in writing which specifies which duties
are so delegated and to whom each such duty is so delegated; and
          (d) When there is an even division of opinion among the members of the
Committee as to a matter, the Board of Directors of the Company will decide the
matter, provided, however, that no member of the Board of Directors may vote on
such a matter if it concerns such member’s individual rights, privileges or
obligations under the Plan.
     6.4 Member Who is Participant. If a member of the Committee is an Employee,
such member may not decide any matter relating to the member’s participation or
Option Account or how the Option Account is to be paid to the member that the
member would not have the right to decide in the absence of membership on the
Committee, and no Employee will receive any compensation for services as a
member of the Committee.
     6.5 Information Required from Company. The Company will furnish the
Committee with such data and information as the Committee deems appropriate to
administer the Plan. The records of the Company as to an Employee’s Compensation
will be conclusive on all persons unless determined by the Committee to be
clearly incorrect.
     6.6 Information Required from Employees. Each person entitled to benefits
under the Plan must furnish the Company from time to time in writing such
person’s mailing address, each change of mailing address and such other data and
information as the Committee deems appropriate to administer the Plan. Any
communication, statement or notice mailed with postage prepaid to any person at
the last mailing address filed with the Company will be binding upon such person
for all purposes of the Plan.
     6.7 Uniform Rules and Administration. Except as provided in
Section 3.1(a)(vi), the Committee will administer the Plan on a
nondiscriminatory basis and will apply uniform rules to all persons similarly
situated.
SECTION 7 — AMENDMENT AND TERMINATION
     7.1 Amendment.
          (a) The Company reserves the right to amend the Plan from time to time
subject to the following limitations:
               (i) To the extent necessary to comply with or get an exemption
from any provision of the Code, including regulations thereunder, or of the
Securities Exchange Act of 1934, as amended, no amendment will be made without
the prior approval of the stockholders of the Company if the amendment will
(1) increase the number of shares of Stock reserved for purchase under the Plan,
or (2) materially reduce the eligibility conditions or materially increase the
benefits available under the Plan.

11



--------------------------------------------------------------------------------



 



               (ii) No amendment will make any change in a previously granted
and outstanding Option that adversely affects the rights of an Employee with
respect to such option.
               (iii) No amendment will reduce the amount of an Employee’s Option
Account balance.
          (b) The Company may delegate to the Committee or its officers the
power to amend the Plan as the Company deems appropriate, subject to the
limitations of this Section.
     7.2 Termination. The Plan is entirely voluntary on the part of the Company
and the continuance of the Plan should not be construed as a contractual
obligation of the Company. Accordingly, the Company reserves the right to
terminate the Plan at any time. Unless sooner terminated by the Company, the
Plan shall terminate on the date all of the shares of Stock specified in
Section 1.5(a) are purchased unless additional shares of Stock are authorized
for the Plan by the stockholders of the Company. No Option may be granted under
the Plan after the Plan is terminated.
     7.3 Rights Upon Termination.
          (a) If the Plan terminates, the Committee may elect to terminate all
outstanding Options either immediately or upon completion of the purchase of
shares of Stock on the next following Termination Date.
          (b) If the Committee terminates an Option prior to the expiration of
the Option, all amounts contributed to the Plan which remain in an Employee’s
Option Account will be returned to the Employee as soon as reasonably
practicable.
SECTION 8 — GENERAL PROVISIONS
     8.1 No Transfer or Assignment. The rights of an Employee under the Plan may
not be sold, pledged, assigned or transferred, voluntarily or involuntarily, in
any manner other than by will or the laws of descent and distribution. Any such
attempted sale, pledge, assignment or transfer shall be without effect. An
Employee’s rights and all Options granted under the Plan shall only be
exercisable during his or her lifetime by such Employee.
     Furthermore, except as provided in Section 5.2(b), shares purchased for an
Employee as of a Termination Date may not be sold, exchanged, assigned,
transferred, pledged, or otherwise disposed of in any way by the Employee, other
than by will or the laws of descent and distribution, until after three years
after such Termination Date. The Company may place controls on the Account of
the participant to which such shares are credited as necessary or appropriate to
enforce such restrictions. Any such attempted assignment, transfer, pledge or
other disposition shall be without effect.
     8.2 Rights as Stockholder. The grant of an Option to purchase shares of
Stock under the Plan will not confer upon an Employee any rights as a
stockholder of the Company with respect to shares of Stock subject to the
Option. An Employee will become a stockholder with respect to shares of Stock
subject to an Option under the Plan only when the purchase of such shares of
Stock is completed as of a Termination Date.

12



--------------------------------------------------------------------------------



 



     8.3 Rights as Employee. The Plan is not a contract of employment, and the
grant of an option to purchase shares of Stock under the Plan will not confer
upon any Employee the right to be retained in the employ of the Company or any
Subsidiary.
     8.4 Costs. All costs and expenses incurred in the administration of the
Plan will be paid by the Company and its Subsidiaries. Any brokerage fees for
the sale of shares of Stock by an Employee will be borne by the Employee.
     8.5 Application of Funds. All proceeds received by the Company from the
sale of Stock under the Plan will be used for general corporate purposes.
     8.6 Reports. The Company will provide or cause to be provided to each
Employee an annual report of the Employee’s contributions under the Plan for
each Plan Year and the shares of Stock purchased with such contributions.
     8.7 Actions by Company. Any action taken by the Company with respect to the
Plan will be by resolution of its Board of Directors or by a person or persons
authorized by resolution of its Board of Directors.
     8.8 Governmental Approval. The Plan and any offering or sale made to
Employees under the Plan is subject to any governmental approvals or consents
that are or may become applicable in connection herewith.
     8.9 Applicable Law. The Plan will be governed by the laws of the State of
Delaware, without regard to the law of conflicts of such state, to the extent
that federal law does not preempt such laws.
     8.10 Gender and Number. When the context permits, words in the Plan used in
the masculine gender include the feminine gender, words in the singular include
the plural and words in the plural include the singular.
     8.11 Headings. All headings in the Plan are included solely for ease of
reference and do not bear on the interpretation of the text.
     The undersigned hereby certifies that this Plan was duly adopted by the
Board on October 23, 2008.

                  /s/ Sharon D. Fiehler       Sharon D. Fiehler, Executive Vice
President and Chief Administrative Officer         

13



--------------------------------------------------------------------------------



 



         

Exhibit A
List of Additional Participating Subsidiaries1
Peabody Energy Australia Coal Pty Ltd (100%)
Peabody (Wilkie Creek) Pty Ltd (100%)
North Goonyella Mine Management Pty Ltd (100%)
North Goonyella Coal Mines Pty Ltd (100%)
Millennium Coal Pty Ltd (84.62%)
Wambo Coal Pty Ltd (75%)
North Wambo Pty Ltd (75%)
Helensburgh Coal Pty Ltd (100%)
Lakecoal Pty Ltd (100%)
 

1   In addition to Peabody Pacific Pty Limited.

14